Title: To Benjamin Franklin from Richard Price: Two Letters, 18 January 1779
From: Price, Richard
To: Franklin, Benjamin


I.
N—— Jany 18th: 1779
The Bearer has been recommended to me; and, I believe, he has no improper views. He has urgent reasons for going abroad; and if Dr F——n will be So good as to enable him to get access to the persons he wants to See, he will oblige one who is, with great affection and respect, his very Humble Servt: and Friend
R.P
 
II.
Jany: 18th: 1779
I am not personally acquainted with Mr Norris the bearer of these papers; but I have been assured of his care and fidelity, and therefore have determined to convey these papers by him not knowing how long I Should be obliged to wait for So good an opportunity.
A merchant of a fair character (as far as I know) and once wealthy but now embarassed, is deeply concerned in Mr Norris’s business, which is no more than to procure Some passport by which he may get to America. I hope, therefore, he will give Dr. F—— but little trouble.— He knows nothing of the contents of these papers, or of the resolution of Congress.
 
Notation: Dr Price Jan. 15. & 18. 1779
Addressed: To, / Dr F——n
